Exhibit 10.29

SECTION 16 OFFICER

GILEAD SCIENCES, INC.

RESTRICTED STOCK UNIT ISSUANCE AGREEMENT

RECITALS

A. The Board has adopted the Plan for the purpose of providing incentives to
attract, retain and motivate eligible Employees, Directors and Consultants who
provide services to the Corporation (or any Related Entity).

B. Participant is to render valuable services to the Corporation (or a Related
Entity), and this Agreement is executed pursuant to, and is intended to carry
out the purposes of, the Plan in connection with the Corporation’s issuance of
shares of Common Stock to Participant thereunder.

C. All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A.

NOW, THEREFORE, the Corporation hereby awards Restricted Stock Units to
Participant upon the following terms and conditions:

1. Grant of Restricted Stock Units. The Corporation hereby awards to
Participant, as of the Award Date, Restricted Stock Units under the Plan. Each
Restricted Stock Unit that vests hereunder will entitle Participant to receive
one share of Common Stock on the specified issuance date for that unit. The
number of shares of Common Stock subject to the awarded Restricted Stock Units,
the applicable vesting schedule for those shares, the dates on which those
vested shares shall become issuable to Participant and the remaining terms and
conditions governing the award (the “Award”) shall be as set forth in this
Agreement.

AWARD SUMMARY

 

Participant:

__________________________________

 

Award Date:

                    , 200    

 

Number of Shares Subject to Award:

                     shares of Common Stock (the “Shares”)

 

Vesting Schedule:

The Shares shall vest in a series of              (    ) successive equal annual
installments upon the Participant’s completion of each successive year of
Continuous Service over the              (    )-year period measured from the
Award Date (the “Normal Vesting Schedule”). However, one or more Shares may be
subject to accelerated vesting in accordance with the provisions of Paragraph 5
of this Agreement.



--------------------------------------------------------------------------------

Issuance Schedule

The Shares in which Participant vests in accordance with the Normal Vesting
Schedule shall become issuable immediately on the applicable annual vesting
date, subject to the Corporation’s collection of the applicable Withholding
Taxes. In no event will the Shares in which the Participant so vests be issued
later than the later of (i) the close of the calendar year in which the Shares
vest pursuant to the Normal Vesting Schedule or (ii) the fifteenth day of the
third calendar month following such vesting date. The procedures pursuant to
which the applicable Withholding Taxes are to be collected are set forth in
Paragraph 7 of this Agreement.

2. Limited Transferability. Prior to actual receipt of the Shares which vest
hereunder, Participant may not transfer any interest in the Award or the
underlying Shares or pledge or otherwise hedge the sale of those Shares,
including (without limitation) any short sale or any acquisition or disposition
of any put or call option or other instrument tied to the value of the
underlying shares of Common Stock. However, any Shares which vest hereunder but
which otherwise remain unissued at the time of Participant’s death may be
transferred pursuant to the provisions of Participant’s will or the laws of
inheritance or to Participant’s designated beneficiary or beneficiaries of this
Award. Participant may also direct the Corporation to re-issue the stock
certificates for any Shares which in fact vest and become issuable under the
Award during his or her lifetime to one or more designated members of
Participant’s Immediate Family or a trust established for Participant and/or the
members of his or her Immediate Family. Participant may make such a beneficiary
designation at any time by completing the Corporation’s Universal Beneficiary
Designation form and filing the completed form with the Corporation’s Human
Resources Department.

3. Cessation of Service. Except as otherwise provided in Paragraph 5 below,
should Participant cease Continuous Service for any reason prior to vesting in
one or more Shares pursuant to the Normal Vesting Schedule, then the Award will
be immediately cancelled with respect to those unvested Shares, and the number
of Restricted Stock Units will be reduced accordingly. Participant shall
thereupon cease to have any right or entitlement to receive any Shares under
those cancelled units.

4. Stockholder Rights and Dividend Equivalents

(a) The holder of this Award shall not have any stockholder rights, including
voting, dividend or liquidation rights, with respect to the Shares subject to
the Award until Participant becomes the record holder of those Shares upon their
actual issuance following the Corporation’s collection of the applicable
Withholding Taxes.

(b) Notwithstanding the foregoing, should any dividend or other distribution,
whether regular or extraordinary and whether payable in cash, securities (other
than Common Stock) or other property, be declared and paid on the outstanding
Common Stock while one or more Shares remain subject to this Award (i.e., those
Shares are not otherwise issued and outstanding for purposes of entitlement to
the dividend or distribution), then a special book account shall be established
for Participant and credited with a phantom dividend equivalent to

 

2



--------------------------------------------------------------------------------

the actual dividend or distribution which would have been paid on the Shares at
the time subject to this Award had they been issued and outstanding and entitled
to that dividend or distribution. As the Shares subsequently vest hereunder, the
phantom dividend equivalents so credited to those Shares in the book account
shall vest and shall be distributed to Participant (in the same form the actual
dividend or distribution was paid to the holders of the Common Stock entitled to
that dividend or distribution or in such other form as the Administrator deems
appropriate under the circumstances) concurrently with the issuance of the
vested Shares to which those phantom dividend equivalents relate. However, each
such distribution shall be subject to the Corporation’s collection of the
Withholding Taxes applicable to that distribution.

(c) Should Participant cease Continuous Service without vesting in one or more
of the shares of Common Stock subject to this Award (including any shares which
do not otherwise vest at that time after taking into account any applicable
vesting acceleration provisions set forth in Paragraph 5 of this Agreement),
then the phantom dividend equivalents credited to those unvested shares shall be
cancelled, and Participant shall thereupon cease to have any further right or
entitlement to those cancelled amounts.

5. Change of Control.

(a) Any Restricted Stock Units subject to this Award at the time of a Change in
Control may be (i) assumed or otherwise continued in full force and effect by
the surviving corporation, (ii) replaced with an economically-equivalent
substitute award or (iii) replaced with a cash retention program of the
successor corporation that is in a dollar amount equal to the Fair Market Value
of the Shares underlying those Restricted Stock Units (as measured immediately
prior to the Change in Control) and provides for the subsequent vesting and
payout of that dollar amount in accordance with the same vesting and issuance
provisions that would otherwise be in effect for those Shares in the absence of
the Change in Control. In the event of such assumption or continuation of the
Award or such replacement of the Award with an economically-equivalent award or
cash retention program, no accelerated vesting of the Restricted Stock Units
shall occur at the time of the Change in Control.

(b) In the event the Award is assumed or otherwise continued in effect, the
Restricted Stock Units subject to the Award shall be adjusted immediately after
the consummation of the Change in Control so as to apply to the number and class
of securities into which the Shares underlying those units immediately prior to
the Change in Control would have been converted in consummation of that Change
in Control had those Shares actually been issued and outstanding at that time.
To the extent the actual holders of the outstanding Common Stock receive cash
consideration for their Common Stock in consummation of the Change in Control,
the successor corporation (or parent entity) may, in connection with the
assumption or continuation of the Restricted Stock Units subject to the Award at
that time and with the approval of the Administrator, substitute one or more
shares of its own common stock with a fair market value equivalent to the cash
consideration paid per share of Common Stock in the Change in Control
transaction, provided the substituted common stock is readily tradable on an
established U.S. securities exchange or market.

 

3



--------------------------------------------------------------------------------

(c) Any Restricted Stock Units which are to be assumed or otherwise continued in
effect in connection with the Change in Control or are to be replaced with an
economically equivalent award or cash retention program in accordance with
Paragraph 5(a) shall be subject to accelerated vesting in accordance with the
following provision:

 

  •  

If the Participant’s Employee status is unilaterally terminated as a result of
an involuntary termination (other than for death or Permanent Disability)
without Cause, or if the Participant resigns from such Employee status due to a
Constructive Termination, at any time during the period beginning with the
execution date of the definitive agreement for that Change in Control
transaction and ending with the earlier of (i) the termination of that
definitive agreement without the consummation of such Change in Control or
(ii) the expiration of the Applicable Acceleration Period following the
consummation of such Change in Control, then the Participant shall immediately
vest in all the unvested Shares at the time subject to this Award. The Shares
that vest pursuant to this Paragraph 5(c) shall be issued on the date of the
Participant’s Separation from Service in connection with such termination of
Employee status or as soon as administratively practicable thereafter, but in no
event later than the later of (i) the close of the calendar year in which the
such Separation from Service occurs or (ii) the fifteenth day of the third
calendar month following the date of such Separation from Service. The
applicable Withholding Taxes with respect to such issuance shall be collected in
accordance with Paragraph 7 of this Agreement.

(d) If the Restricted Stock Units subject to this Award at the time of the
Change in Control are not assumed or otherwise continued in effect in connection
with the Change in Control or are not replaced with an economically equivalent
award or cash incentive program in accordance with Paragraph 5(a), then those
units will vest immediately prior to the closing of the Change in Control. The
Shares subject to those vested units shall be converted into the right to
receive the same consideration per share of Common Stock payable to the other
stockholders of the Corporation in consummation of that Change in Control, and
such consideration per Share shall be distributed to Participant upon the tenth
(10th) business day following the earliest to occur of (i) the date the Share
would have otherwise vested and been issued pursuant to the Vesting and Issuance
Schedules set forth in Paragraph 1 in the absence of such Change in Control,
(ii) the date of Participant’s Separation from Service or (iii) the first date
following a Qualifying Change in Control on which the distribution can be made
without contravention of any applicable provisions of Code Section 409A. Such
distribution shall be subject to the Corporation’s collection of the applicable
Withholding Taxes pursuant to the provisions of Section 7.

(e) This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

 

4



--------------------------------------------------------------------------------

6. Adjustment in Shares. Should any change be made to the Common Stock by reason
of any stock split, stock dividend, recapitalization, combination of shares,
exchange of shares, spin-off transaction, extraordinary dividend or distribution
or other change affecting the outstanding Common Stock as a class without the
Corporation’s receipt of consideration, or should the value of outstanding
shares of Common Stock be substantially reduced as a result of a spin-off
transaction or an extraordinary dividend or distribution, or should there occur
any merger, consolidation or other reorganization, then equitable adjustments
shall be made by the Administrator to the total number and/or class of
securities issuable pursuant to this Award. The Administrator shall make the
adjustments in such manner as the Administrator deems appropriate in order to
reflect such change and shall take into account any amounts to be credited to
Participant’s book account under Paragraph 4(b) in connection with the
transaction. The adjustments made by the Administrator shall be final, binding
and conclusive. In the event of a Change in Control, the provisions of Paragraph
5 shall be controlling.

7. Issuance of Shares of Common Stock.

(a) On each date on which one or more Shares are to be issued in accordance with
the express provisions of this Agreement, the Corporation shall issue to or on
behalf of the Participant a certificate (which may be in electronic form) for
those Shares and shall concurrently distribute to the Participant any phantom
dividend equivalents with respect to those Shares, subject in each instance to
the Corporation’s collection of the applicable Withholding Taxes.

(b) The Corporation shall collect the Withholding Taxes with respect to the
distributed phantom dividend equivalents by withholding a portion of that
distribution equal to the amount of the applicable Withholding Taxes, with the
cash portion of the distribution to be the first portion so withheld.

(c) Unless Participant (i) otherwise makes satisfactory arrangements with the
Corporation’s Human Resources Department, not later than forty-five (45) days
prior to the applicable date on which one or more shares of Common Stock vest
and become issuable hereunder, to pay the applicable Withholding Taxes through
the delivery of a check payable to the Corporation in the amount of such
Withholding Taxes and (ii) in fact delivers such check to the Corporation not
later than that vesting date, the Corporation shall collect the applicable
Withholding Taxes through the following automatic share withholding method:

 

  •  

On the actual issuance date, the Corporation shall withhold, from the vested
shares of Common Stock otherwise issuable to Participant at that time, a portion
of those shares with a Fair Market Value (measured as of the issuance date)
equal to the applicable Withholding Taxes; provided, however, that the number of
shares of Common Stock which the Corporation shall be required to so withhold
shall not exceed in Fair Market Value the amount necessary to satisfy the
Corporation’s required tax withholding obligations using the minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to supplemental taxable income.

 

5



--------------------------------------------------------------------------------

(d) Except as otherwise provided in Paragraph 5 or Paragraph 7(a), the
settlement of all Restricted Stock Units which vest under the Award shall be
made solely in shares of Common Stock. In no event, however, shall any
fractional shares be issued. Accordingly, the total number of shares of Common
Stock to be issued at the time the Award vests shall, to the extent necessary,
be rounded down to the next whole share in order to avoid the issuance of a
fractional share.

(e) Notwithstanding the foregoing provisions of this Paragraph 7, the employee
portion of the federal, state and local employment taxes required to be withheld
by the Corporation in connection with the vesting of the Shares or any other
amounts hereunder (the “Employment Taxes”) shall in all events be collected from
the Participant no later than the last business day of the calendar year in
which the Shares or other amounts vest hereunder. Accordingly, to the extent the
issuance date for one or more vested Shares or the distribution date for such
other amounts is to occur in a year subsequent to the calendar year in which
those Shares or other amounts vest hereunder, the Participant shall, on or
before the last business day of the calendar year in which the Shares or other
amounts vest, deliver to the Corporation a check payable to its order in the
dollar amount equal to the Employment Taxes required to be withheld with respect
to those Shares or other amounts. The provisions of this Paragraph 7(e) shall be
applicable only to the extent necessary to comply with the applicable tax
withholding requirements of Code Section 3121(v).

8. Leaves of Absence. For purposes of the applying the various vesting
provisions of this Agreement, Participant shall be deemed to cease Continuous
Service on the commencement date of any leave of absence and not to remain in
Continuous Service during the period of that leave, except to the extent
otherwise required by law or pursuant to the following policy:

 

  •  

Participant shall receive Continuous Service credit for such vesting purposes
for (i) the first three months of an approved personal leave of absence and
(ii) the first seven months of any bona fide leave of absence (other than an
approved personal leave), but in no event beyond the expiration date of such
leave of absence.

 

  •  

In no event, however, shall Participant be deemed, for vesting purposes
hereunder, to remain in Continuous Service beyond the earliest of (i) the
expiration date of that leave of absence, unless Participant returns to active
Continuous Service or Employee status on or before that date, (ii) the date
Participant’s Continuous Service or Employee status actually terminates by
reason of his or her voluntary or involuntary termination or by reason of his or
her death or disability or (iii) the date the Participant is deemed to have a
Separation from Service.

 

6



--------------------------------------------------------------------------------

9. Compliance with Laws and Regulations. The issuance of shares of Common Stock
pursuant to the Award shall be subject to compliance by the Corporation and
Participant with all Applicable Laws relating thereto.

10. Deferred Issuance Date. Notwithstanding any provision to the contrary in
this Agreement, to the extent this Award may be deemed to create a deferred
compensation arrangement under Code Section 409A, then the following limitation
shall apply:

 

  •  

No Shares or other amounts which become issuable or distributable under this
Agreement upon Participant’s Separation from Service shall actually be issued or
distributed to Participant prior to the earlier of (i) the first day of the
seventh (7th) month following the date of such Separation from Service or
(ii) the date of Participant’s death, if Participant is deemed at the time of
such Separation from Service to be a specified employee under
Section 1.409A-1(i) of the Treasury Regulations issued under Code Section 409A,
as determined by the Administrator in accordance with consistent and uniform
standards applied to all other Code Section 409A arrangements of the
Corporation, and such delayed commencement is otherwise required in order to
avoid a prohibited distribution under Code Section 409A(a)(2). The deferred
Shares or other distributable amount shall be issued or distributed in a lump
sum on the first day of the seventh (7th) month following the date of
Participant’s Separation from Service or, if earlier, the first day of the month
immediately following the date the Corporation receives proof of Participant’s
death.

 

  •  

To the extent there is any ambiguity as to whether any provision of this
Agreement would otherwise contravene one or more requirements or limitations of
Code Section 409A, such provisions shall be interpreted and applied in a manner
that does not result in a violation of the applicable requirements or
limitations of Code Section 409A and the Treasury Regulations thereunder.

11. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Participant shall be in writing and addressed to Participant at
the most current address then indicated for Participant on the Corporation’s
employee records or shall be delivered electronically to Participant through the
Corporation’s electronic mail system or through the on-line brokerage firm
authorized by the Corporation to effect sale of the Common Stock issued
hereunder. All notices shall be deemed effective upon personal delivery or
delivery through the Corporation’s electronic mail system or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.

12. Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries of the Award designated by
Participant.

 

7



--------------------------------------------------------------------------------

13. Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. In the event of any conflict between the provisions of
this Agreement and the terms of the Plan, the terms of the Plan shall be
controlling. All decisions of the Administrator with respect to any question or
issue arising under the Plan or this Agreement shall be conclusive and binding
on all persons having an interest in the Award.

14. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.

15. Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon Participant any right to remain in Continuous Service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Corporation (or any Related Entity employing or retaining Participant) or
of Participant, which rights are hereby expressly reserved by each, to terminate
Participant’s Continuous Service at any time for any reason, with or without
Cause.

16. Plan Prospectus. The official prospectus for the Plan is available on the
Corporation’s intranet at: http://gnet/HR/stocks_new. asp. Participant may also
obtain a printed copy of the prospectus by contacting Stock Administration
either through the internet at stockadministration@gilead.com or by telephoning
650-522-5517.

17. Participant Acceptance. Participant must accept the terms and conditions of
this Agreement either electronically through the electronic acceptance procedure
established by the Corporation or through a written acceptance delivered to the
Corporation in a form satisfactory to the Corporation. In no event shall any
shares of Common Stock be issued under this Agreement in the absence of such
acceptance.

IN WITNESS WHEREOF, Gilead Sciences, Inc. has caused this Agreement to be
executed on its behalf by its duly-authorized officer on the day and year first
indicated above.

 

GILEAD SCIENCES, INC. By:     Title:    

 

8



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

The following definitions shall be in effect under the Agreement:

A. Administrator shall mean the Compensation Committee of the Board in its
capacity as administrator of the Plan.

B. Agreement shall mean this Restricted Stock Unit Issuance Agreement.

C. Applicable Acceleration Period shall have the meaning assigned to such term
in Section 2(b) of the Plan and shall be determined on the basis of the
Participant’s status on the Award Date.

D. Applicable Laws shall mean the legal requirements related to the Plan and the
Award under applicable provisions of the federal securities laws, state
corporate and securities laws, the Code, the rules of any applicable Stock
Exchange on which the Common Stock is listed for trading, and the rules of any
non-U.S. jurisdiction applicable to Awards granted to residents therein.

E. Award shall mean the award of restricted stock units made to Participant
pursuant to the terms of this Agreement.

F. Award Date shall mean the date the restricted stock units are awarded to
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.

G. Board shall mean the Corporation’s Board of Directors.

H. Cause shall mean the termination of Participant’s Continuous Service as a
result of Participant’s (i) conviction of, a guilty plea with respect to, or a
plea of nolo contendere to, a charge that Participant has committed a felony
under the laws of the United States or of any State or a crime involving moral
turpitude, including (without limitation) fraud, theft, embezzlement or any
crime that results in or is intended to result in personal enrichment to
Participant at the expense of the Corporation or a Related Entity; (ii) material
breach of any agreement entered into between Participant and the Corporation or
a Related Entity that impairs the Corporation’s or the Related Entity’s interest
therein; (iii) willful misconduct, significant failure to perform his or her
duties or gross neglect of his or her duties; or (iv) engagement in any activity
that constitutes a material conflict of interest with the Corporation or a
Related Entity.

 

A-1



--------------------------------------------------------------------------------

I. Change in Control shall mean a change in ownership or control of the
Corporation effected through the consummation of any of the following
transactions:

(i) a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction;

(ii) a sale, transfer or other disposition of all or substantially all of the
Corporation’s assets;

(iii) the closing of any transaction or series of related transactions pursuant
to which any person or any group of persons comprising a “group” within the
meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Corporation) becomes directly or indirectly (whether as a result of a
single acquisition or by reason of one or more acquisitions within the twelve
(12)-month period ending with the most recent acquisition) the beneficial owner
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing (or
convertible into or exercisable for securities possessing) more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities (as measured in terms of the power to vote with respect
to the election of Board members) outstanding immediately after the consummation
of such transaction or series of related transactions, whether such transaction
involves a direct issuance from the Corporation or the acquisition of
outstanding securities held by one or more of the Corporation’s existing
stockholders; or

(iv) a change in the composition of the Board over a period of twelve
(12) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination.

In no event, however, shall a Change in Control be deemed to occur upon a
merger, consolidation or other reorganization effected primarily to change the
State of the Corporation’s incorporation or to create a holding company
structure pursuant to which the Corporation becomes a wholly-owned subsidiary of
an entity whose outstanding voting securities immediately after its formation
are beneficially owned, directly or indirectly and in substantially the same
proportion, by the persons who beneficially owned the Corporation’s outstanding
voting securities immediately prior to the formation of such entity.

F. Code shall mean the Internal Revenue Code of 1986, as amended.

 

A-2



--------------------------------------------------------------------------------

G. Common Stock shall mean shares of the Corporation’s common stock.

H. Constructive Termination shall have the meaning assigned to such term in
Section 11(d) of the Plan.

I. Consultant shall mean any person, including an advisor, who is compensated by
the Corporation or any Related Entity for services performed as a non-employee
consultant; provided, however, that the term “Consultant” shall not include
non-employee Directors serving in their capacity as Board members. The term
“Consultant” shall include a member of the board of directors of a Related
Entity.

J. Continuous Service shall mean the performance of services for the Corporation
or a Related Entity (whether now existing or subsequently established) by a
person in the capacity of an Employee, Director or Consultant. For purposes of
this Agreement, Participant shall be deemed to cease Continuous Service
immediately upon the occurrence of either of the following events:
(i) Participant no longer performs services in any of the foregoing capacities
for the Corporation or any Related Entity or (ii) the entity for which
Participant is performing such services ceases to remain a Related Entity of the
Corporation, even though Participant may subsequently continue to perform
services for that entity. In jurisdictions requiring notice in advance of an
effective termination of Participant’s service as an Employee, Director or
Consultant, Continuous Service shall be deemed terminated upon the actual
cessation of such service to the Corporation or a Related Entity notwithstanding
any required notice period that must be fulfilled before Participant’s
termination as an Employee, Director or Consultant can be effective under
Applicable Laws.

K. Corporation shall mean Gilead Sciences, Inc., a Delaware corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of Gilead Sciences, Inc. which shall by appropriate action adopt the Plan.

L. Director shall mean a member of the Board.

M. Domestic Partner shall mean a person who meets and continues to meet all of
the criteria detailed in the Gilead Sciences Affidavit of Domestic Partnership
when the Domestic Partnership has been internally registered with the
Corporation by filing with the Corporation an original, properly completed,
notarized Gilead Sciences Affidavit of Domestic Partnership.

N. Employee shall mean any person who is in the employ of the Corporation (or
any Related Entity), subject to the control and direction of the Corporation or
Related Entity as to both the work to be performed and the manner and method of
performance.

O. Fair Market Value per share of Common Stock on any relevant date shall be the
closing price per share of Common Stock (or the closing bid, if no sales were
reported) on that date, as quoted on the Stock Exchange that is at the time
serving as the primary trading market for the Common Stock; provided, however,
that if there no reported closing price or closing bid for that date, then the
closing price or closing bid, as applicable, for the last trading

 

A-3



--------------------------------------------------------------------------------

date on which such closing price or closing bid was quoted shall be
determinative of such Fair Market Value. The applicable quoted price shall be as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable.

P. Immediate Family shall mean, with respect to Participant, any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law including adoptive
relationships, Domestic Partner, a trust in which such persons (or person) have
more than fifty percent (50%) of the beneficial interest, a foundation in which
such persons (or person) control the management of the entity’s assets, or any
other entity in which such persons (or person) own more than fifty percent
(50%) of the voting interests.

Q. 1934 Act shall mean the Securities Exchange Act of 1934, as amended from time
to time.

R. Normal Vesting Schedule shall mean the schedule set forth in Paragraph 1 of
the Agreement, pursuant to which the Restricted Stock Units and the underlying
Shares are to vest in a series of installments over the Participant’s period of
Continuous Service.

S. Participant shall mean the person to whom the Award is made pursuant to the
Agreement.

T. Parent shall mean a “parent corporation,” whether now existing or hereafter
established, as defined in Section 424(e) of the Code.

U. Plan shall mean the Corporation’s 2004 Equity Incentive Plan, as amended and
restated from time to time.

V. Permanent Disability shall mean the inability of Participant to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which is expected to result in death or to be of continuous
duration of twelve (12) months or more.

W. Qualifying Change in Control shall mean a change in the ownership of the
Corporation, a change in the effective control of the Corporation or a change in
ownership of a substantial portion of the Corporation’s assets, with each such
event to be determined in accordance with the requirements for a change in
control event set forth in Section 1.409A-3(i)((5) of the Treasury Regulations;
provided, however, that a change in the effective control of the Corporation
will only be deemed to occur if there is an acquisition, within the applicable
twelve (12)-month period, of ownership of securities possessing more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities.

X. Related Entity shall mean (i) any Parent or Subsidiary of the Corporation and
(ii) any corporation in an unbroken chain of corporations beginning with the
Corporation and ending with the corporation in the chain for which Participant
provides services as an Employee,

 

A-4



--------------------------------------------------------------------------------

Director or Consultant, provided each corporation in such chain owns securities
representing at least twenty percent (20%) of the total outstanding voting power
of the outstanding securities of another corporation or entity in such chain and
there is a legitimate non-tax business purpose for making this Award to
Participant.

Y. Separation from Service shall mean the Participant’s cessation of Employee
status by reason of his or her death, retirement or termination of employment.
The Participant shall be deemed to have terminated employment for such purpose
at such time as the level of his or her bona fide services to be performed as an
Employee (or as a consultant or independent contractor) permanently decreases to
a level that is not more than twenty percent (20%) of the average level of
services such person rendered as an Employee during the immediately preceding
thirty-six (36) months (or such shorter period for which he or she may have
rendered such services). Solely for purposes of determining when a Separation
from Service occurs, Participant will be deemed to continue in “Employee” status
for so long as he remains in the employ of one or more members of the Employer
Group, subject to the control and direction of the employer entity as to both
the work to be performed and the manner and method of performance. “Employer
Group” means the Corporation and any Parent or Subsidiary and any other
corporation or business controlled by, controlling or under common control with,
the Corporation, as determined in accordance with Sections 414(b) and 414(c) of
the Code and the Treasury Regulations thereunder, except that in applying
Sections 1563(1), (2) and (3) of the Code for purposes of determining the
controlled group of corporations under Section 414(b), the phrase “at least 50
percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in such sections, and in applying Section 1.414(c)-2 of the
Treasury Regulations for purposes of determining trades or businesses that are
under common control for purposes of Section 414(c), the phrase “at least 50
percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in Section 1.4.14(c)-2 of the Treasury Regulations. Any such
determination as to Separation from Service, however, shall be made in
accordance with the applicable standards of the Treasury Regulations issued
under Section 409A of the Code. In addition, the following special provisions
shall be in effect for any leave of absence taken by the Participant while this
Award is outstanding:

(i) Should the period of such leave (other than a disability leave) exceed six
(6) months, then Participant shall be deemed to incur a Separation from Service
upon the expiration of the initial six (6) - month period of that leave, unless
Participant retains a right to re-employment under applicable law or by contract
with the Corporation (or any Parent or Subsidiary or other Related Entity).

(ii) Should the period of a disability leave exceed twenty-nine (29) months,
then Participant shall be deemed to incur a Separation from Service upon the
expiration of the initial twenty-nine (29)-month period of that leave, unless
Participant retains a right to re-employment under applicable law or by contract
with the Corporation (or any Parent or Subsidiary or other Related Entity). For
such purpose, a disability leave shall be a leave of absence due to any
medically determinable physical or mental impairment that can be expected

 

A-5



--------------------------------------------------------------------------------

to result in death or to last for a continuous period of not less than six
(6) months and causes Participant to be unable to perform the duties of his
position of employment with the Corporation (or any Parent or Subsidiary or
other Related Entity) or any substantially similar position of employment.

Z. Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global or
Global Select Market or the New York Stock Exchange.

AA. Subsidiary shall mean a “subsidiary corporation,” whether now existing or
hereafter established, as defined in Section 424(f) of the Code.

BB. Withholding Taxes shall mean the federal, state and local income taxes and
the employee portion of the federal, state and local employment taxes required
to be withheld by the Corporation in connection with the issuance of the shares
of Common Stock which vest under the Award and any phantom dividend equivalents
distributed with respect to those shares.

 

A-6